Exhibit 10.10

MYRIAD GENETICS, INC.

NON-QUALIFIED OPTION AGREEMENT

This Agreement sets forth the terms of the nonqualified stock option (“NQSO”)
grant made by Myriad Genetics, Inc. (the “Company”), a Delaware corporation
having a principal place of business in Salt Lake City, Utah, to the individual
specified in the Notice of Grant of Stock Option and Option Agreement (the
“Participant”).

BACKGROUND

The Company desires to grant to the Participant an Option to purchase shares of
its common stock, $.01 par value per share (the “Shares”), under and for the
purposes of the Company 2002 Amended and Restated Employee, Director, and
Consultant Stock Option Plan (the “Plan”);

Any terms used and not defined herein have the same meanings as in the Plan;

The Company and the Participant each intend that the Option granted pursuant to
these terms qualify as a NQSO.

In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration, the Option grant made to Participant shall be
governed by the following terms:

 

  1. GRANT OF OPTION

The Company irrevocably grants to Participant the right and option to purchase
all or any part of an aggregate number of Company Shares, as set forth in the
Notice of Grant of Stock Option and Option Agreement and on the terms and
conditions and subject to all the limitations set forth herein and in the Plan,
which is incorporated herein by reference. The Participant acknowledges receipt
of a copy of the Plan.

 

  2. PURCHASE PRICE

The purchase price of the Shares covered by the Option shall be at the price per
share set forth in the Notice of Grant of Stock Option and Option Agreement and
shall be subject to adjustment, as provided in the Plan, in the event of a stock
split, reverse stock split or other events affecting the holders of Shares.
Payment shall be made as provided in Section 7 of the Plan.



--------------------------------------------------------------------------------

  3. EXERCISE OF OPTION

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall vest in accordance with the schedule set forth
in the Notice of Grant of Stock Option and Option Agreement. The foregoing
rights are cumulative and are subject to the other terms and conditions of this
Agreement and the Plan.

 

  4. TERM OF OPTION

The Option shall terminate ten (10) years from the date of the Option grant.

If the Participant ceases to be an employee, director, or consultant of the
Company or of an Affiliate (for any reason other than death or Disability or
termination by the Participant’s employer for “cause” as defined in the Plan),
the Option may be exercised within the originally prescribed term of the Option,
but may not be exercised thereafter. In such event, the Option shall be
exercisable only to the extent that the right to purchase Shares under this
Agreement or the Plan has accrued and is in effect at the date of such cessation
of employment.

In the event the Participant’s employment, directorship, or consultancy is
terminated by the Participant’s employer for “cause” (as defined in the Plan),
the Participant’s right to exercise any unexercised portion the Option shall
cease forthwith, and the Option shall thereupon terminate. Notwithstanding
anything herein to the contrary, if subsequent to the Participant’s termination,
but prior to the exercise of the Option, the Board of Directors of the Company
determines that, either prior or subsequent to the Participant’s termination,
the Participant engaged in conduct which would constitute “cause,” then the
Participant shall forthwith cease to have any right to exercise the Option, and
the Option shall thereupon terminate.

In the event of the Disability of the Participant as determined in accordance
with the Plan, the Option shall be exercisable within the term originally
prescribed by the Option. In such event, the Option shall be exercisable:

(a) to the extent that the right to purchase the Shares has accrued on the date
the Participant becomes Disabled and is in effect as of the date of Disability;
and

(b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion of any additional rights as would have accrued had
the Participant not become Disabled prior to the end of the particular year. The
proration shall be based upon the number of days of the accrual period during
which the Participant was not Disabled.

 

2



--------------------------------------------------------------------------------

In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, the Option which has not
previously been exercised by the Participant shall be made fully exercisable by
the Participant’s survivors and may be exercised by the Participant’s legal
representative and/or any person or persons who acquired the Participant’s
rights to the Option by will or by the laws of decent and distribution. In such
event, the Option must be exercised, if at all, within one (1) year after the
date of death of the Participant if the Option is an ISO, or (ii) the remaining
life of the Option if the Option is a non-qualified option.

 

  5. METHOD OF EXERCISING OPTION

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, at the principal executive office of
the Company, or in accordance with procedures established by the Company for
electronic exercise of the Option. Such notice shall state the election to
exercise the Option and the number of Shares in respect of which it is being
exercised, shall be signed or otherwise authorized by the person or persons so
exercising the Option in substantially the form prescribed by the Company. Such
notice shall be accompanied by provision for payment of the full purchase price
for such Shares in the manner set forth in Section 7 of the Plan, and the
Company shall deliver such Shares as soon as practicable after the notice shall
be received, provided; however, that the Company may delay issuance of such
Shares until completion of any action or obtaining of any consent, which the
Company deems necessary under any applicable law (including, without limitation,
state securities or “blue sky” laws). The Shares as to which the Option shall
have been so exercised shall be registered in the Company’s share register in
the name of the person or persons so exercising the Option (or, if the Option
shall be exercised by Participant and if Participant shall so request in the
notice exercising the Option, shall be registered in the name of the Participant
and another person jointly, with right of survivorship) and shall be delivered
as provided above to or upon the written order of the person or persons
exercising the Option. In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person or persons other than the Participant, such
notice shall be accompanied by appropriate proof of the right of such person or
persons to exercise the Option. All Shares that shall be purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable.

 

  6. PARTIAL EXERCISE

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

3



--------------------------------------------------------------------------------

  7. NON-ASSIGNABILITY

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution and shall be exercisable, during the
Participant’s lifetime, only by the Participant. Except as provided in the
preceding sentence, the Option shall not be assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option or such rights, shall be null
and void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant and such Shares are fully paid
for. Except as is expressly provided in the Plan with respect to certain changes
in the capitalization of the Company, no adjustment shall be made for dividends
or similar rights for which the record date is prior to the date of such
registration.

 

  9. CAPITAL CHANGES AND BUSINESS SUCCESSIONS

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

  10. TAXES AND WITHHOLDING

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement (the “Taxable Income”). The
Participant acknowledges that any income or other taxes due from him or her with
respect to this Option or the Shares issuable pursuant to this Option shall be
the Participant’s responsibility.

If the Company in its discretion determines that it is obligated to withhold
income taxes with respect to the exercise of the Option, the Participant hereby
agrees that the Company may withhold from the Participant’s remuneration, if
any, the minimum statutory amount of federal, state, and local withholding
attributable to such amount that is considered compensation includible in such
person’s gross income. At the Company’s discretion, the amount required to be
withheld may be withheld in cash from such remuneration, or (with respect to
compensation income attributable to the exercise of the Option) in kind from the
Common Stock

 

4



--------------------------------------------------------------------------------

otherwise deliverable to the Participant on the exercise of the Option. The
Participant further agrees that, if the Company does not withhold an amount from
the Participant’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Participant will reimburse the Company on demand, in
cash, for the amount underwithheld.

 

  11. PURCHASE FOR INVESTMENT

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “Act”), the
Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

(a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

(b) If the Company so required, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the Act without registration thereunder. Without limiting the
generality of the foregoing, the Company may delay issuance of the Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

  12. NO OBLIGATION TO EMPLOY

The Company is not by the Plan or this Option or any other agreement obligated
to continue the Participant as a Participant of the Company.

 

5



--------------------------------------------------------------------------------

  13. NOTICES

Any Notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

To the Company:   To the Participant: Myriad Genetics, Inc.   At the
Participant’s address 320 Wakara Way   set forth in the Notice of Grant Salt
Lake City, UT 84108   of Stock Option and Option Agreement

or such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

 

  14. GOVERNING LAW

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware.

 

  15. BENEFIT OF AGREEMENT

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors, and assigns of the parties hereto.

 

  16. ENTIRE AGREEMENT

This Agreement, together with the Plan and the Notice of Grant of Stock Option
and Option Agreement, embodies the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement,
provided, however, in any event, this Agreement shall be subject to and governed
by the Plan.

 

  17. MODIFICATIONS AND AMENDMENTS

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

  18. WAIVERS AND CONSENTS

The terms and provisions of this Agreement may be waived, or consent for
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

6